Exhibit 10.1



AMENDMENT NO. 4
 
LOAN AND SECURITY AGREEMENT


This Amendment No. 4 to Loan and Security Agreement (this “Amendment”) is
entered into as of the 22nd day of April, 2013 (the “Fourth Amendment Date”), by
and between PLX Technology, Inc., a Delaware corporation, (“Borrower”) and
Silicon Valley Bank (“Bank”).  Capitalized terms used herein without definition
shall have the same meanings given them in the Loan Agreement (as defined
below).
 
Recitals
 
A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of September 30, 2011 (as amended to date, the “Loan Agreement”),
pursuant to which Bank agreed to extend and make available to Borrower certain
advances of money.
 
B. Borrower and Bank desire that Bank amend the Loan Agreement upon the terms
and conditions more fully set forth herein.
 
C. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to so amend
the Loan Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
 
1. Amendments to Loan Agreement.
 
1.1 Section 2.4 (Fees).  Subsection (a) of Section 2.4 of the Loan Agreement is
amended and restated in its entirety as follows:
 
(a)           Commitment Fee.  A fully earned, non-refundable commitment fee of
0.05% of the total commitment, per annum;
 
1.2 Section 6.7 (Financial Covenants).  Subsection (b) of Section 6.7 of the
Loan Agreement is amended and restated in its entirety as follows:
 
(b)           Consolidated EBITDA.  Maintain Consolidated EBITDA of at least the
following, measured on a rolling four fiscal quarter basis:
 
Quarter End
 
Minimum Consolidated EBITDA
March 31, 2013
and each fiscal quarter end thereafter
  $5,000,000



 
 

--------------------------------------------------------------------------------

 
 
1.3 Borrowing Base Certificate.  The Borrowing Base Certificate is amended and
restated in its entirety as set forth in Exhibit C attached hereto.
 
1.4 Compliance Certificate.  The Compliance Certificate is amended and restated
in its entirety as set forth in Exhibit D attached hereto.
 
1.5 Section 13 (Definitions).  The definitions for the following terms are
amended and restated in their entirety as follows:
 
““Borrowing Base” is (a) $7,500,000 plus (b) 80% of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing amount and percentage in
its good faith business judgment based on events, conditions, contingencies, or
risks which, as determined by Bank, may adversely affect Collateral.”
 
““Eligible Foreign Debtors” are Excelpoint Systems Pte., Flextronics Technology,
Huawei Technologies, Promate Electronics Co., Answer Technology Co. Ltd., Hakuto
Co., Ltd, Paltek, Tekro, Avnet MEMC and Avnet EMG GmbH.
 
““Revolving Line” is an Advance or Advances in an amount equal to Fifteen
Million Dollars ($15,000,000).”
 
““Revolving Line Maturity Date” is September 30, 2015.”
 
1.6 Section 13 (Definitions).  Subsection (e) of the definition of “Eligible
Accounts” is amended and restated in its entirety as follows:
 
“(e)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States or Canada (excluding Quebec)
unless such Accounts are otherwise Eligible Accounts and (i) covered in full by
credit insurance satisfactory to Bank, less any deductible, (ii) supported by
letter(s) of credit acceptable to Bank, (iii) supported by a guaranty from the
Export-Import Bank of the United States, or (iv) that Bank otherwise approves of
in writing; provided, that, the Accounts of Eligible Foreign Debtors shall be
Eligible Accounts subject to a 80% advance rate, provided however, that Bank may
decrease the foregoing percentage in its good faith business judgment based on
events, conditions, contingencies, or risks, which, as determined by Bank, may
adversely affect the Collateral, or in accordance with the results of the
Initial Audit and on-going periodic exams;”
 
2. Post-Closing Condition.  Borrower shall cooperate with Bank to complete a
collateral audit within ninety (90) days of the Fourth Amendment Date.
 
3. Borrower’s Representations And Warranties.  Borrower represents and warrants
that:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default, other than the
Existing Defaults, has occurred and is continuing;
 
(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Effective Date, or as contained in
Borrower’s public filings with the SEC as of the Fourth Amendment Date, remain
true, accurate and complete and have not been otherwise amended, supplemented or
restated and are and continue to be in full force and effect;
 
(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower; and
 
(e) this Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.
 
4. Limitation.  The waiver, amendments and modifications set forth in this
Amendment shall be limited precisely as written and shall not be deemed (a) to
be a waiver or modification of any other term or condition of the Loan Agreement
or of any other instrument or agreement referred to therein or to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof.  Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.
 
5. Effectiveness. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:
 
5.1 Amendment.  Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.
 
5.2 Payment of Bank Expenses.  Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred and
invoiced through the date of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Counterparts.  This Amendment may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.
 
7. Integration.  This Amendment, the Loan Documents and any documents executed
in connection herewith or pursuant hereto contain the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment or the Loan
Documents; except that any financing statements or other agreements or
instruments filed by Bank with respect to Borrower shall remain in full force
and effect.
 
8. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
 
Borrower:
PLX Technology, Inc.

 
a Delaware corporation

 


 
 
By: /s/ Arthur O. Whipple

 
 
Printed Name: Arthur O. Whipple

 
 
Title: CFO


 
Bank:
Silicon Valley Bank





 
 
By: /s/ Greg Peterson

 
 
Printed Name: Greg Peterson

 
 
Title: Vice President


--------------------------------------------------------------------------------